FILED

UNITED sTATEs DISTRICT coURT APR 1 9 2011
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankruptcy
courts for the District of columbia

Carlton Blount, )
)

Petiti0ner, )

)

v. ) civil Action N@. 11 ()"/43

)

Eric C. Wilson, )
)

Respondent. )

MEMORANDUM OPINION

This action, brought pro se, is before the Court on the petitioner’s application for a writ of
habeas corpus, accompanied by an application to proceed in forma pauperis The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction

The petitioner is a prisoner at the United States Penitentiary in Pine Knot, Kentucky,
serving an aggregate sentence of 20 years to life imposed by the Superior Court of the District of
Columbia on June 29, 200l, following his convictions for several offenses Petition for Writ of
Habeas Corpus ("Pet.") at 2. The petitioner claims that he was denied the effective assistance of
counsel on appeal to the District of Columbia Court of Appeals and that an "intervening change
in law makes [him] actually innocent[.]" Id. at 5.

lt is established that challenges to a Superior Court judgment of conviction must be
pursued in that court under D.C. Code § 23-110, see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43
(D.C. Cir. 1998); Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. l997), and that absent a
showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no

recourse to a federal judicial forum," Garris v. Lindsay, 794 F.Zd 722, 726 (D.C. Cir.), cert.

denied, 479 U.S. 993 (1986) (internal footnote omitted). Under District of Columbia law,
[an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
apply for relief by motion pursuant to this section shall not be entertained by . . . any
Federal . . . court if it appears . . . that the Superior Court has denied him relief, unless
it also appears that the remedy by motion is inadequate or ineffective to test the
legality of his detention.
D.C. Code § 23-l10(g). The petitioner unsuccessfully sought relief under § 23-110, Pet. at 3, on
"each ground . . . raised" here except as to his claim for "ineffective of appellant [sic] counsel
due to the fact the 23-110 does not give jurisdiction to the [S]uperior Court to entertain such
motion." Pet. at 6.
The petitioner’s lack of success in the District of Columbia courts does not render his
local remedy inadequate or ineffective. See Garris v. Lindsay, 794 F.2d at 727; Charles v.
Chandler, 180 F.3d 753, 756-58 (6th Cir. l999) (citing cases). Furtherrnore, this Court provides
no forum for the claim of ineffective assistance of appellate counsel because the petitioner has
neither stated nor shown that he moved in the District of Columbia Court of Appeals to recall the
mandate and his request was denied. See Williams v. Martinez, 586 F.3d 995, 999 (D.C. Cir.
2009) (concluding that this Court would have jurisdiction over a "federal habeas petition
asserting ineffective assistance of appellate counsel after [the petitioner has] moved to recall the
mandate in the D.C. Court of Appeals[.]"); Johnson v. Sullivan, __ F. Supp. 2d ___, __, 2010
WL 4340856, at *10, n.5 (D.D.C. Oct. 29, 2010) ("Insofar as the plaintiff alleges ineffective
assistance of appellate counsel with respect to Sullivan's representation on direct appeal, this
claim . . . fails because his remedy would have been through a motion in the District of Columbia

Court of Appeals to recall the mandate.") (citations omitted); Johnson v. Stansberry, 2010 WL

358521, at *2 (D.D.C., Jan. 29, 2010) ("If Johnson did not move to recall the mandate, he has not

exhausted his local remedies and therefore no writ of habeas corpus may be granted.") (citing 28

U.S.C. § 2254(b)(l)(A). Lacking authority to entertain the etition, the Court wi 1 dismiss this

 M<

United §'tates District Judge

 

Dare; Aprii if , 2011

' A separate Order of accompanies this Memorandum Opinion.